DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a hard handle body” and it is an unclear limitation since there are varying degrees of hard and it is unclear what constitutes a "hard" handle body, since “hard” is a relative term and the quantitative values of the limitations are unknown. Clarification is respectfully requested.
Claim 1 recites the limitation “the held item” and it is unclear if this limitation is referring back to the limitation “holding items” in line 1. Clarification is respectfully requested. For the purpose of examination, the “held item” is assumed to refer back to the one of the holding items of line 1.
Claim 4 recites the limitation “the cross section of the prism” and it is unclear how the cross-section is taken with respect to the prism shape. Clarification is respectfully requested.
Claim 5 recites the limitation “the base angle of the trapezoid or triangle is 56o-77o” and it is unclear how the base angle is measured, (e.g. is the base angle the left or right side of the shape or both, and is the angle measured with respect to the horizontal plane). Clarification is respectfully requested. 
Claim 6 recites the limitation “the notches” and previously only one notch was claimed in Claim 1. Clarification is respectfully requested. For the purpose of examination, the “notches” are assumed to be the “at least one carrying notch” in Claim 1.
Claim 8 recites the limitation “the cover is covered on the carrier” and it is unclear how the cover is covered on the carrier. It is unclear if there is an additional element/cover covering the cover. For the purpose of examination, the limitation is assumed to be an additional element/cover covering the cover.
Claim 9 recites the limitation “a handle” and it is unclear if the limitation is referring back to the handle of Claim 1 or an additional handle. Clarification is respectfully requested. For the purpose of examination, “a handle” in Claim 9 is assumed to be the handle of Claim 1.
Claim 10 recites the limitation “a handle” and it is unclear if the limitation is referring back to the handle of Claim 1 or an additional handle. Clarification is respectfully requested. For the purpose of examination, “a handle” in Claim 10 is assumed to be the handle of Claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gebhard (US 5,667,265).

1: Gebhard teaches a handle (10), capable of holding unclaimed items (capable of holding items within 30/29) comprising: a hard handle body (handle body 12, made from hard plastics, col. 3, ll. 29-31), the handle body is connected to a carrier (carrier 14); at least one carrying notch (notch between 23 and along surface 30) provided on the handle body (provided on body 12); the carrying notch has a width (width between 23 to hold the unclaimed item) to hold or support the unclaimed held item.

2: Gebhard teaches the claimed invention as discussed above for Claim 1 and Gebhard further teaches a rotary connection device (device comprising pins 19, free end 18 and upstanding ears 20), the handle body is connected to the carrier through the rotary connection device (body 12 is connected to the carrier 14 via the rotary connection device 19); the rotary connection device comprises: a rotary shaft (shaft/pin 19), the rotary shaft is provided on the carrier or the handle body; the handle body is rotatably connected to the carrier through the rotary shaft; a limiting device, the limiting device is provided on the carrier or the handle body; the limiting device is used to limit the rotation angle of the handle body (limiting device at 32 and 18, capable of limiting the rotation angle from Figure 1-2).



    PNG
    media_image1.png
    384
    413
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    333
    328
    media_image2.png
    Greyscale

6: Gebhard teaches the claimed invention as discussed above for Claim 3 and Gebhard further teaches that the notches are provided on both sides of the handle body (the notch of Gebhard extends across the left and right side of the body in Figure 1).

Claim(s) 1 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maldonado et al. (Maldonado US 8,746,498).

1: Maldonado teaches a handle (110), capable of holding unclaimed items (capable of holding items within 120, 122) comprising: a hard handle body (handle body 124 and 126, made from hard material, col. 3, ll. 65-67), the handle body is connected to a carrier (carrier 112); at least one carrying notch (notch formed by 120 and 122) provided on the handle body (provided on body 124 and 126 respectively); the carrying notch has a width (width of hook portions 122 and 120 to hold the unclaimed item, as measured from the free end of 120/122 to the portion joining 124 and 126 respectively) to hold or support the unclaimed held item.

8: Maldonado teaches the claimed invention as discussed above for Claim 1 and Maldonado further teaches a cover (104) which comprises a handle (110) capable of holding unclaimed items according to any of Claim 1, and the cover is covered (covered by 106, Figure 1C) on the carrier.

9: Maldonado teaches the claimed invention as discussed above for Claim 8 and Maldonado further teaches a cup (102 is a body of a cooler, generally a container that is in the same form as a cup), wherein the cup comprises the cover (104) of Claim 8.

10: Maldonado teaches the claimed invention as discussed above for Claim 1 and Maldonado further teaches a cup (102 is a body of a cooler, generally a container that is in the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gebhard (US 5,667,265) in view of Martin (US 7,802,697).

7: Gebhard teaches the claimed invention as discussed above for Claim 1 with the exception that the width of the notch is 0.5-3 cm. 
Martin teaches that the external diameter of the neck of container (8) has a diameter of 3cm (col. 3, ll. 36-39).
In re Rose, 105 USPQ 237 (CCPA 1955).

Allowable Subject Matter
Claims 4-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. However, pending the official response to the above noted issues, the amendment/clarifications would require further search/considerations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chung (US 9,480,353) teaches a handle (generally shown above 12, in Figure 5) having notches (58) capable of holding items such as utensils, straws, or stirs and also capable of use with a cover and a cup, shown in Figure 6.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KING M CHU whose telephone number is (571)270-7428. The examiner can normally be reached Monday - Friday 10AM - 6PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272 - 4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/King M Chu/Primary Examiner, Art Unit 3735